Citation Nr: 1210943	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  00-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for residuals of circumcision.


REPRESENTATION

Veteran represented by:	David J. Lowenstein, Esq.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1979 to August 1982.

The matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 1999 and May 2001 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2002, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is in the claims file.  As the Veterans Law Judge who presided at that hearing had retired, the Veteran was offered the opportunity for another hearing before the Board, but has not requested another hearing.

The claims were previously before the Board in August 2002, when the claim of service connection for a low back disability was reopened and the claim of service connection for residuals of circumcision was denied.  The Veteran appealed the denial of service connection for residuals of circumcision to the United States Court of Appeals for Veterans Claims (Court), which in April 2003, granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  

In accordance with the Court's order, in October 2003, the Board remanded the claim of service connection for residuals of a circumcision for further development.  In a separate decision in October 2003, the Board remanded the claim of service connection for a low back disability for further development.

In a decision in February 2006, the Board denied the claim of service connection for a low back disability and remanded the claim of service connection for residuals of circumcision.  


The Veteran then appealed the Board's denial of service connection for a low back disability to the Court.  In an Order in August 2007, the Court granted a Joint Motion for Remand of the parties, vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In accordance with the Court's Order, in February 2008, the Board remanded the claim of service connection for a low back disability for further development.  The claim of service connection for residuals of circumcision was also remanded to the RO for further development as a result of development undertaken pursuant to the February 2006 remand.  

In June 2009, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA), and provided the Veteran and his representative a copy of the opinion and afforded the Veteran the opportunity to submit additional argument and evidence. 

This claim was again before the Board in March 2010, when the claims of service connection were again denied.  The Veteran again appealed the denial to the Court which issued a Memorandum Decision in August 2011, vacating the Board's decision and remanding the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Decision.

The Veteran has raised claims of service connection for frostbite of the hands and feet and for hypertension, which are referred to the RO for appropriate action. 

The appeal is once again REMANDED to the Department of Veterans Affairs Regional Office. 







REMAND

The Veteran seeks service connection for a low back disability and for residuals of a circumcision.  

Pursuant to the Court's decision, the claims are remanded for additional VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that his current low back disability is related to an injury, disease, or event in service, including a back injury in August 1982.

The Veteran's file must be made to the examiner for review.

2.  Afford the Veteran a VA urology examination by a male examiner to determine whether it is more likely than not (probability 50 percent or greater), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has any disabling residuals of a circumcision, including a retained suture, which was done in service in October 1980.  

The Veteran's file must be made to the examiner for review.


3.  On completion of the foregoing, the claims should be adjudicated.  If any benefit sought remains adverse to the Veteran, then provide him and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



